Gardner, J.
The question is: was Gazaway an agent of Jewell at the time he was alleged to have bought the chickens from Martin? It will be observed from the testimony that Gazaway denied agency, and Martin said: “I had a contract with Mr. Gazaway to buy them. He is the man I sold them to. I didn’t sell them to Mr. Jewell. . . As to whether or not I knew what Mr. Gazaway was going to do with them—well, he didn’t say. He just said he would give me 16% cents a pound for them.”
“The relation of principal and agent arises wherever one person, expressly or by implication, authorizes another to act for him, or subsequently ratifies the acts of another in his behalf.” Code § 4-101. Certainly the evidence did not indicate general agency. As to the alleged special agency of Gazaway, in Diamond Hill Gin Co. v. Swift & Co., 27 Ga. App. 95 (107 S. E. 350), we find: “Where one deals with a special agent he must do so at his peril and must ascertain for himself the scope and extent of the agent’s authority to bind the principal.” The evidence in the case at bar did not indicate that Martin made any attempt to determine from Jewell, or from any one else, the authority of Gazaway to bind Jewell in the matter of the sale of the chickens.

Judgment reversed.


Broyles, C. J., and MacIntyre, J. concur.